Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

Claim 1
a polycrystalline diamond table having a bearing surface, the polycrystalline diamond table including a plurality of bonded diamond grains defining a plurality of interstitial regions at least partially occupied by a metal-solvent catalyst; a substrate having a base surface, an interfacial surface bonded to the bonding region of the polycrystalline diamond table, and at least one lateral surface extending between the base surface and the interfacial surface; and a bonding region defined by the substrate and the polycrystalline diamond table, the bonding region including at least one lateral surface extending between the base surface of the substrate and the bearing surface of the polycrystalline diamond table; and a corrosion resistant region including a corrosion resistant material that covers at least at least a portion of the at least one lateral surface of the substrate, the corrosion resistant material including one or more refractory metals, wherein the lateral surface of the substrate is surrounded by the support ring.

Claim 11
a polycrystalline diamond table having a bearing surface, the polycrystalline diamond table including a plurality of bonded diamond grains defining a plurality of interstitial regions at least partially occupied by a metal-solvent catalyst; a substrate having a base surface, an interfacial surface bonded to the bonding region of the polycrystalline diamond table, and at least one lateral surface extending between the base surface and the interfacial surface; and a bonding region defined by the substrate and the polycrystalline diamond table, the bonding region including at least one lateral surface extending between the base surface of the substrate and the bearing surface of the polycrystalline diamond table; and disposing a corrosion resistant material about at least one bearing element of the plurality of bearing elements to form a corrosion resistant region that covers at least a portion of the at least one lateral surface of the substrate, the corrosion resistant material including one or more refractory metals; and securing the plurality of bearing elements to a support ring such that the lateral surface of the substrate is surrounded by the support ring.

Claim 18
a polycrystalline diamond table having a bearing surface, the polycrystalline diamond table including a plurality of bonded diamond grains defining a plurality of interstitial regions at least partially occupying by a metal-solvent catalyst; and a substrate bonded to the bonding region of the polycrystalline diamond table and including a lateral surface; and one or more corrosion resistant regions that each cover at least a portion of the lateral surface of the substrate of one or more of the plurality of bearing elements, the corrosion resistant material including one or more refractory metals, wherein the lateral surface of the substrate of each of the plurality of bearing elements is surrounded by the support ring.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656